1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     JASON EDWARD TOPPER,                        Case No. CV 17-07933 MWF (SHK)
12
                                   Petitioner,
13
                                                 ORDER ACCEPTING FINDINGS
14                                               AND RECOMMENDATION OF
                         v.
                                                 UNITED STATES MAGISTRATE
15                                               JUDGE
     W.L. MONTGOMERY, Warden,
16
                                  Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Petitioner’s Petition for
19   a Writ of Habeas Corpus, the records on file, and the Report and Recommendation
20   of the United States Magistrate Judge. No objections have been filed. Good cause
21   appearing, the Court accepts the findings and recommendation of the Magistrate
22   Judge. IT IS THEREFORE ORDERED that Petition be DENIED and that
23   Judgment be entered DISMISSING this case with prejudice.
24
25   Dated: August 29, 2019
26
                                           MICHAEL W. FITZGERALD
27                                         United States District Judge
28
